Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to the amendment filed March 30, 2021.  Claims 1-2, 4, 6-7, 9-10, and 12-18 are pending.  The prior rejections have been withdrawn in view of the amendment and remarks.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Glenn Kubota on April 9, 2021.

The application has been amended as follows: 

Please cancel claim 15.

13.	(currently amended)	An electronic device comprising:
a device housing defining an interior space;
an array of pressure sensors positioned at least partially within the interior space; 
a motion sensor; and
a controller communicatively coupled to the array of pressure sensors and the motion sensor, wherein the controller is operative to combine sensor signals from the array of pressure and detect a blow event on the device housing when the combined sensor signals detect a change in pressure greater than a first pressure change threshold while the motion sensor detects movement of the electronic device less than a movement threshold, the movement threshold capable of producing a change in pressure sufficient to cause a false blow event.
 
14.	(currently amended)	The electronic device of claim 13, wherein:
in response to the detection of the blow event, the controller is further operative to automatically initiate a control mode of the controller; and
when operating in the control mode, the controller is further operative to navigate a user interface of the electronic device using motion sensor data from [[a]] the motion sensor.

Claims 1-2, 4, 6-7, 9-10, and 12-14 and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims recite subject matter that was previously indicated as allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Feild can be reached on 5712724090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



April 14, 2021